NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                 SANDRA S. WAGNER, Plaintiff/Appellant,

                                        v.

              SHAWN C. WHITE, et al., Defendants/Appellees.

                             No. 1 CA-CV 19-0174
                               FILED 12-10-2019


           Appeal from the Superior Court in Maricopa County
                            CV2017-055215
             The Honorable Theodore Campagnolo, Judge

                                  AFFIRMED


                                   COUNSEL

David H. Carmichael, Scottsdale
Counsel for Plaintiff/Appellant

Renaud Cook Drury Mesaros, PA, Phoenix
By Steve G. Mesaros, Richard H. Goldberg, Kelly A. Hedberg
Counsel for Defendants/Appellees



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Paul J. McMurdie joined.
                        WAGNER v. WHITE, et al.
                         Decision of the Court

T H U M M A, Judge:

¶1           Plaintiff Sandra S. Wagner appeals from the grant of
summary judgment for defendants Shawn C. White and Sternfels & White
PLLC (collectively White) on her legal malpractice claim. Because Sandra
has shown no error, the judgment is affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2            Sandra was married to Richard Allen Wagner from 2002 until
his death in 2014. Previously, Richard had been married to Elizabeth
Wagner and they had a daughter, Jasmine Wagner, born in January 1978.
Richard and Elizabeth divorced in 1980, and the Connecticut Superior
Court ordered Richard to pay Elizabeth $1,500 per month in child support
until Jasmine turned 21. Richard did not pay as ordered.

¶3            When Richard died, Sandra became the personal
representative for his estate and retained White to represent her and the
estate. Elizabeth filed a claim against the estate for $336,000 (representing
what Richard owed in child support) plus interest. Richard’s estate did not
disallow the claim. Elizabeth then applied to the Connecticut Superior
Court to substitute Sandra, in her capacity as personal representative for
Richard’s estate, as a defendant and asked that court to issue a
supplemental judgment against the estate for the unpaid amount.

¶4           White told Sandra she needed to retain Connecticut counsel
to challenge Elizabeth’s application there. Sandra appeared through
counsel in the Connecticut case, but there is no indication she challenged
the application. The following month, the Connecticut court issued a
supplemental judgment for the $336,000 unpaid child support, plus interest
until paid, “due and owing . . . by [Richard], his heirs, executors,
administrators, personal representatives, and his assigns.”

¶5            Sandra then filed this action, claiming White’s failure to
advise her to timely disallow Elizabeth’s claim was malpractice. White
moved for summary judgment, arguing Richard’s estate was statutorily
bound to recognize the supplemental judgment and, therefore, any breach
of duty in failing to advise Sandra to disallow the claim did not damage
her. Sandra countered, arguing that given the passage of nearly four
decades, laches was a defense to Elizabeth’s claim against the estate. The
superior court granted summary judgment for White, ruling the
supplemental judgment was valid and enforceable under Arizona Revised




                                     2
                        WAGNER v. WHITE, et al.
                         Decision of the Court

Statutes (A.R.S.) section 14-3806 (2019),1 and if Sandra wanted to rely on
laches to avoid its enforcement, she needed to do so in the Connecticut
court.

¶6            After further motion practice, the court entered a final
judgment reflecting that relief. See Ariz. R. Civ. P. 54(c). This court has
jurisdiction over Sandra’s timely appeal pursuant to Article 6, Section 9, of
the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1) and -2101(A)(1).

                               DISCUSSION

¶7            Sandra argues a disputed issue of a material fact regarding
whether laches was available as a defense against Elizabeth’s claim
precluded entry of summary judgment. Summary judgment is proper
when “there is no genuine dispute as to any material fact and the moving
party is entitled to judgment as a matter of law.” Ariz. R. Civ. P. 56(a).
Viewing the evidence in the light most favorable to Sandra, this court
addresses de novo whether there are genuine issues of material fact and
whether the superior court properly applied the law. Unique Equip. Co. v.
TRW Vehicle Safety Sys., Inc., 197 Ariz. 50, 52 ¶ 5 (App. 1999).

¶8            To succeed on her legal malpractice claim, Sandra was
required to plead and prove

              (1) the existence of an attorney-client
              relationship which imposes a duty on the
              attorney to exercise that degree of skill, care,
              and knowledge commonly exercised by
              members of the profession, (2) breach of that
              duty, (3) that such negligence was a proximate
              cause of resulting injury, and (4) the fact and
              extent of the injury.

Phillips v. Clancy, 152 Ariz. 415, 418 (App. 1986). White’s motion for
summary judgment focused on the third element, arguing any alleged
breach did not damage Sandra.

¶9             If a personal representative disallows a claim against an
estate, the claimant must then timely file a petition with the court to pursue
the claim. A.R.S. § 14-3806(A). If, however, the personal representative fails

1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.



                                      3
                         WAGNER v. WHITE, et al.
                          Decision of the Court

to disallow a claim within 60 days after the time for presenting claims
expires, the claim is deemed allowed. Id.

¶10          Sandra alleged White erred in not disallowing Elizabeth’s
claim and that error damaged Sandra because it resulted in Elizabeth’s
claim being allowed as a matter of law regardless of its merit. Sandra
claimed that, if White had properly advised her to disallow Elizabeth’s
claim, laches would have defeated the claim. White counters, even
assuming he should have advised Sandra to disallow the claim, Sandra
could not show any resulting harm because the supplemental judgment
would have been an allowed claim under Arizona law.

¶11           By statute, in Arizona “[a] judgment in a proceeding in
another court against a personal representative to enforce a claim against a
decedent’s estate is an allowance of the claim.” A.R.S. § 14-3806(D). Thus,
once Elizabeth obtained the supplemental judgment in Connecticut, her
claim against the estate in Arizona became an allowed claim as a matter of
law. Accordingly, even if White had advised Sandra to disallow Elizabeth’s
claim in the Arizona probate proceedings, once the Connecticut court
entered the supplemental judgment, it would have become an allowed
claim. White’s alleged malpractice, therefore, did not harm Sandra.

¶12           Sandra cites A.R.S. § 12-1702 for the proposition that she
would have been entitled to assert the defense of laches against the
supplemental judgment if she had timely disallowed Elizabeth’s claim.
That statute provides in full:

              A copy of any foreign judgment authenticated
              in accordance with the act of Congress or the
              statutes of this state may be filed in the office of
              the clerk of any superior court of this state. The
              clerk shall treat the foreign judgment in the
              same manner as a judgment of the superior
              court of this state. A judgment so filed has the
              same effect and is subject to the same
              procedures, defenses and proceedings for
              reopening, vacating, or staying as a judgment
              of a superior court of this state and may be
              enforced or satisfied in like manner.

Id. (emphasis added).

¶13          The statute addresses the procedure to enforce a foreign
judgment; it does not create any substantive rights. See Cristall v. Cristall,


                                       4
                        WAGNER v. WHITE, et al.
                         Decision of the Court

225 Ariz. 591, 593 ¶ 11 (App. 2010). Moreover, there is no indication § 12-
1702 imposes requirements in addition to § 14-3806(D). Section 14-3806(D)
does not refer to § 12-1702 or indicate the permissive procedure for filing a
foreign judgment outlined in § 12-1702 must be followed for a foreign
judgment to be deemed an “allowed claim” in the probate context. Instead,
§ 14-3806(D) establishes entry of a foreign judgment against a personal
representative constitutes an allowance of the claim. A claimant is therefore
not required to take any further steps, such as domesticating the judgment
under § 12-1702, to perfect the claim. See also Pima County v. Heinfeld, 134
Ariz. 133, 134 (1982) (“where two statutes deal with the same subject, the
more specific statute controls”).

¶14           The proper forum for Sandra to assert laches was in the
Connecticut court when Elizabeth applied for the supplemental judgment.
See Lownds v. Lownds, 41 Conn. Supp. 100, 104-06 (1988) (holding only a
Connecticut court can modify a support order it issued). Once the
Connecticut court entered the supplemental judgment, it became an
allowed claim against Richard’s estate in Arizona, and Sandra could no
longer assert a laches defense. Accordingly, even if White had advised
Sandra to timely disallow Elizabeth’s claim, it would have been allowed as
a matter of law upon the entry of the Connecticut supplemental judgment.2

                               CONCLUSION

¶15          The judgment is affirmed.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




2Because Sandra did not raise laches in the proper forum, this court need
not (and expressly does not) address the merits of her argument that she
would have defeated Elizabeth’s claim based on that defense if she had
disallowed the claim.


                                        5